Citation Nr: 0722779	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-41 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diffuse muscle and joint pain and numbness in his 
extremities, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a seizure disorder, 
to include as secondary to post-traumatic stress disorder 
(PTSD) and/or headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1987 to 
July 1987 and from February 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.

The veteran indicated his desire to file a claim of service 
connection for chest pain and tightness as due to an 
undiagnosed illness in a December 2003 written statement.  A 
December 2003 letter was sent to the veteran in accordance 
with the Veterans Claims Assistance Act which indicated that 
this claim had been previously denied in an April 1998 RO 
rating decision.  Initially, the Board notes that this issue 
was never adjudicated in an April 1998 RO rating decision, 
nor any other decision prior to his December 2003 written 
claim.  Additionally, there is no indication in the claims 
folder that this issue was adjudicated after receipt of the 
December 2003 claim.  Thus, the Board refers the issue of 
entitlement to service connection for chest pain and 
tightness as due to an undiagnosed illness for consideration.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for diffuse muscle and joint pain and numbness in 
his extremities, to include as due to an undiagnosed illness, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent evidence does not demonstrate that the veteran 
has a seizure disorder that manifested during service, is 
otherwise related to service, or was caused or aggravated by 
the veteran's service-connected PTSD or his service-connected 
headaches.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by the 
veteran's active duty service, nor is it proximately due to 
or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board concludes that 
the veteran was not provided with all required VCAA notice.  
However, as will be discussed below, such notice error is not 
prejudicial to the veteran and the Board may proceed with the 
claim on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Sanders v. Nicholson, No. 06-7001 U.S. Fed. Cir. (May 
15, 2007); see also Sabonis v. Brown, 6 Vet. App. 426,430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The duty to notify the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence 
was met with an April 2001 letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  It explained that if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include records from other 
government agencies, employers, or private doctors, then VA 
would make reasonable efforts to obtain the records from the 
sources identified, but that he ultimately is responsible for 
substantiating his claim.  The April 2001 letter also 
essentially notified the veteran of the need to submit any 
pertinent evidence in his possession.  This letter was sent 
to the veteran prior to the July 2002 rating decision.  Thus, 
notice regarding the second, third, and fourth elements of 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The April 2001 letter also provided notice regarding the 
evidence and information necessary to substantiate the 
veteran's claim on appeal on a direct service connection 
basis.  No notice, however, was provided regarding what the 
evidence must show to substantiate a claim on a secondary 
basis.  Under such circumstances, the Board finds that first 
element notice was incomplete.  See 38 U.S.C.A. § 5103(a).  
Although presumed to be prejudicial, the Board finds this 
error to be non-prejudicial.  In this regard, the veteran's 
representative demonstrated actual knowledge of the elements 
of secondary service connection in the April 2007 Appellant's 
Brief.  In this written statement the representative recited, 
and cited to, the contents of 38 C.F.R. § 3.310.  
Additionally, the veteran indicated in his November 2004 
substantive appeal that he was having his local physician 
review evidence to determine whether his seizures were due, 
in part, to his PTSD.  

The Board finds such statements demonstrate that the veteran, 
by himself and through his accredited representative, had 
actual knowledge of what the evidence must show to support a 
claim for secondary service connection.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  See also Sanders, slip. op. at 14.  Thus, the 
absence of notice regarding the elements of secondary service 
connection was not prejudicial, and the Board may proceed 
with its review.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided notice 
regarding these elements of service connection, a 
preponderance of the evidence is against this claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
regard, the veteran's service medical records are associated 
with the claims folder, as well as all relevant VA treatment 
records and various private treatment records.  The veteran 
has not identified any outstanding relevant treatment records 
that need to be obtained.  Finally, the veteran was provided 
a VA examination in August 2001 with respect to this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that his seizure disorder is due to his 
service-connected PTSD and/or his service-connected 
headaches.  Thus, 38 C.F.R. § 3.310 (2006) is for 
application.  According to such regulation, disability which 
is proximately due to, or the result of, a service-connected 
disease or injury shall be service connected.  Id.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  Id.

The first competent evidence of record of seizures is in 
February 2000.  Prior to such time, the veteran reported 
experiencing a "blackout" in March 1997; however, the VA 
medical record associated with this report indicates that he 
described it as a blind rage associated with "losing 
control" of his temper.  Additionally, the veteran denied 
any seizures at a January 1995 VA neurological examination.  
The results of that neurological evaluation were normal.  

The veteran was evaluated in February 2000 for a generalized 
seizure disorder associated with a specific incident.  A 
February 2000 Spooner Health System record details this 
incident as described by the veteran's wife.  She indicated 
that she was hugging the veteran while he was crying and that 
he fell backwards onto the floor.  She reported that his arms 
and legs were jerking, he was spitting up foamy sputum, and 
he was unresponsive for ten to fifteen minutes.  According to 
her, he regained consciousness, but then proceeded to have 
another seizure.  This second seizure, however, appeared 
localized the veteran's right side and he did not lose 
consciousness.  It also lasted considerably longer than two 
hours.  The evaluating physician noted that the veteran had a 
history of headaches (without seizures in the past), PTSD, 
and a left lobe meningioma.  It was also noted that the 
veteran was undergoing a divorce.  The diagnosis for the 
first seizure is a probable generalized tonic clonic seizure.  
The second seizure, which was witnessed by the evaluating 
physician, was noted as more consistent with a partial 
complex seizure.  The private physician indicated that with 
the underlying history of meningioma, one has to assume that 
this is the source of his seizure.  However, he also opined 
as to whether the stress of the veteran's divorce played any 
role.  No mention was made of the veteran's PTSD or headaches 
as being related to these seizures.

After the February 2000 incident, the veteran continued to be 
followed for any seizure activity.  A May 2000 VA medical 
record indicates that he was taking Dilantin and that he 
reported no additional blackouts.  A February 2001 Spooner 
Health System report shows that the veteran was admitted for 
an episode of altered level of consciousness.  The evaluating 
physician felt this was not a seizure, but rather an adverse 
drug reaction combined with the stress of his divorce.  The 
February 2001 clinical report indicates that the veteran was 
taken off Dilantin approximately three months after his 
initial diagnosis.  The report indicates that the decision 
was made by his neurosurgeon to stop Dilantin due to the 
opinion that his seizures were not due to his meningioma.  
Nevertheless, the February 2001 physician prescribed Dilantin 
with a note to follow-up with the veteran's neurosurgeon.  

The veteran was evaluated at a VA neurosurgery clinic in 
October 2001 for headaches, tremors, and seizures.  The 
clinical record indicates that the veteran's seizures/tremors 
are possibly due to his meningioma.  Finally, an April 2002 
VA neurosurgery clinical record indicates that the veteran 
was seen for follow-up of headaches and one episode of 
generalized convulsion.  The veteran denied any recent loss 
of consciousness, and the examining physician indicated that 
the etiology of the veteran's episodes of loss of 
consciousness were unknown given that past 
electroencephalograms (EEGs) had been normal.  Indeed, the 
evidence of record indicates that the veteran had normal EEGs 
in April 2000 and March 2001.  

The Board observes that none of the evidence discussed above 
relates the veteran's seizure disorder to his PTSD or 
headaches.  Rather, the evidence suggests that the etiology 
of his seizure(s) may be his nonservice-connected left lobe 
meningioma or stress due to his divorce.  

Also of record is an August 2001 VA neurological examination 
report.  This report indicates that the examiner evaluated 
the veteran in October 1999 for headaches and a left lobe 
meningioma.  The examiner noted that in addition to this past 
physical evaluation, a current claims folder review was 
completed.  After carefully considering the veteran's medical 
records, the examiner stated that it was his opinion to a 
reasonable medical certainty that more likely than not, the 
veteran's headaches, seizures, and meningioma were not 
related to his PTSD.  

After careful review of the evidence of record, the Board 
concludes that there is no competent evidence which indicates 
that the veteran's seizure disorder is the result of his 
service-connected PTSD and/or headaches, nor is there 
evidence that either of these service-connected disabilities 
aggravates his seizure disorder.  Rather, the evidence 
appears to indicate that the veteran's seizure disorder may 
be due to his left lobe meningioma or the stress of his 
divorce.  There is also no evidence that either of these are 
related to any of the veteran's other service-connected 
disabilities.  While an accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology, there must at least 
be a sufficiently definitive opinion on etiology to rise 
above the level of pure equivocality.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 
420, 424 (1998).  Thus, in the absence of any evidence 
linking the veteran's seizure disorder to his headaches or 
PTSD, the Board finds that a preponderance of the evidence is 
against his claim.

The Board has reviewed and acknowledges the veteran's own 
statements that his seizure disorder is related to his 
headaches and/or his PTSD.  However, while the veteran as a 
lay person is competent to provide evidence regarding injury 
and symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

As a final note, there is no evidence of any seizures or a 
seizure disorder in the veteran's service medical records, 
nor is there any competent evidence of record of seizures 
shortly after service separation.  There is also no medical 
opinion linking the veteran's current seizure disorder to 
service.  Thus, the Board concludes that a preponderance of 
the evidence is against direct and presumptive service 
connection for a seizure disorder.  See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a seizure disorder, to include as 
secondary to a service connected disability and that, 
therefore, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a seizure disorder, to 
include as secondary to post-traumatic stress disorder (PTSD) 
and/or headaches, is denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claim on appeal.

The veteran was previously denied service connection for 
diffuse muscle and joint pain and numbness in the 
extremities, to include as due to an undiagnosed illness, in 
an April 1998 rating decision.  Such decision indicated that 
the veteran had not presented competent evidence of a chronic 
and undiagnosed illness, nor had he presented evidence 
relating his currently diagnosed muscle, joint, and extremity 
disorders directly to service.  Rather, the evidence of 
record demonstrated that the veteran's generalized muscle and 
joint pain and numbness were considered psychosomatic in 
nature, and thus, part of his service-connected psychiatric 
disability.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

The veteran filed a request to reopen his previously 
disallowed claim in March 1999; the RO denied his claim as 
not being well-grounded in a November 1999 rating decision.  
The veteran's claim was then readjudicated on its merits in a 
July 2002 RO rating decision in light of the newly enacted 
VCAA.  The veteran timely appealed that decision and the 
issue is now before the Board for appellate review.

Although the RO appears to have reopened the veteran's 
previously disallowed claim, the Board is not bound by such 
decision.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  That being said, the Board 
concludes that a remand is necessary to provide appropriate 
VCAA notice regarding the veteran's March 1999 request to 
reopen his claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

The veteran's request to reopen his previously disallowed 
claim was received in March 1999.  Thus, the standard for new 
and material evidence applicable to the present appeal is 
that outlined in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Specifically, "new and material evidence" is that 
not previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  See also 38 C.F.R. 
§ 3.156(a) (1999).  On remand, care should therefore be taken 
to provide the veteran notice of the appropriate applicable 
standard.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding what evidence and information is 
necessary to reopen his claim of service 
connection for diffuse muscle and joint 
pain and numbness in his extremities, to 
include as due to an undiagnosed illness.  
See 38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the veteran should be 
informed that he must present new evidence 
that demonstrates a evidence of a chronic 
and undiagnosed illness, or evidence 
relating any currently diagnosed muscle, 
joint, and extremity disorder directly to 
service.

2. Following an appropriate period of time 
in which the veteran may respond to the 
above notice, readjudicate the veteran's 
request to reopen his claim for service 
connection for diffuse muscle and joint 
pain and numbness in his extremities, to 
include as due to an undiagnosed illness.  
If the benefits requested on appeal are 
not granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


